Citation Nr: 9913279	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on 
November [redacted], 1997.  The veteran served honorably 
on active duty in the United States Navy from November 
1946 to July 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for the cause of the veteran's death.  


FINDING OF FACT

The veteran's death from lung cancer cannot be disassociated 
from his 27 year period of active military service, to 
include documented asbestos exposure and pulmonary findings 
of fibrotic disease therein.  


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the 
appellant, the veteran's death was caused by a disease of 
service origin.  U.S.C.A. § 1310 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
appellant has been satisfied.


Medical Evidence

The report of the veteran's November 1946 induction 
examination shows that his respiratory system was clinically 
evaluated as normal. 

The reports of medical examinations conducted during early 
years of the veteran's period of active service, to include 
those conducted in October 1950, April 1952, June 1953, June 
1954, October 1956, March 1958, April 1958, June 1959, June 
1960, and September 1962, show that the lungs and chest were 
clinically evaluated as normal.  During this same time 
period, chest x-rays, to include those conducted in October 
1949, October 1950, April 1958, June 1957, June 1959, 
February 1961, April 1962, and October 1964, show that the 
chest was either essentially negative or within normal 
limits.  

A March 1964 sick call treatment record shows that the 
veteran complained of tightness in his left lung and non-
productive cough.  There appeared to be some bronchitis in 
the left lung.  In May 1964, the veteran was treated for 
complaints of a "chest cold."  

In September 1966, the veteran was treated for complaints of 
right sided pleuritic chest pain, and he indicated a history 
of pleuritic left chest pain one month before.  On physical 
examination, the lungs sounded clear though he was 
splintering.  An impression of recurrent pleuritic chest pain 
was given. In October 1966, he was again treated for 
complaints of chest pain, and an impression of bronchitis 
with right pleuritic chest pain was given.  It was noted that 
a chest x-ray had revealed increased bronchial masking with 
infiltrate in the left lower lobe.  He was advised to quit 
smoking.  

A February 1968 clinical record shows that the veteran was 
hospitalized at the Naval Hospital in Portsmouth, Virginia, 
with an admission diagnosis of hiatal hernia.  His symptoms 
included severe abdominal pain of two years duration, 
progressively severe epigastric pain, regurgitation of 
ingested food, and several episodes of left lower lobe 
pneumonia.  It was noted that he smoked 1 1/2 packs of 
cigarettes per day.  

On physical examination, the chest was clear to percussion 
and auscultation with the exception of an area of dullness to 
percussion over the left base.  It was also noted that a 
chest x-ray revealed changes in the lingular of the left 
upper lobe, which appeared to be fibrotic disease.  While 
hospitalized, the veteran underwent an esophagoscopy.

A February 18, 1968 clinical record shows that the veteran 
had undergone a hiatal hernia operation 10 days before.  On 
physical examination of the chest, there was an increase in 
bronchial breathing in the right base, and chest films showed 
a slight increase in "B.V." markings on the right and 
slight haziness in the left lower cardiac shadow.  

The report of an August 1969 chest x-ray shows findings of 
old fibrotic streaking with tinting of the diaphragm right 
lower lung.  It was also noted that on initial film there was 
a 1 cm rounded density between the left 9th and 10th ribs, 
which was not present on previous films but was seen on the 
repeat film.  

Thereafter, the veteran was transferred to the U.S.S. 
LaSalle, where he presented for re-examination and follow-up 
chest film in October 1969.  With regard to history, it was 
noted that a previous film had shown bilateral fibrous 
streaking.  This chest x-ray revealed the same lesion, 
slightly decreased in size.  An impression of rule out lung 
cancer, probable old granulomatous disease, inactive, was 
given.  Annual chest films were recommended, as was 
discontinuing smoking.  

In August 1971, the veteran complained of a steady, stabbing 
pain in the left chest radiating straight through to the 
back.  The report of an August 1971 chest x-ray shows that a 
calcific density previously noted in the left lung field was 
unchanged in size or position.  "Tenting" of the right 
diaphragm was noted, and prominent "Magenblase" appeared 
below the diaphragm.  On the clinical reports associated with 
the chest x-ray, a notation of "? recurrence of H.H.?" was 
made.  

A May 1973 emergency room treatment note shows an impression 
of chest wall pain.  It was noted that on examination of the 
chest, breath sounds were somewhat distant, and chest films 
showed chronic changes of smoking.  

The report of the veteran's May 1974 retirement examination 
shows that the lungs and chest were clinically evaluated as 
normal.  It was also indicated that the results of a chest x-
ray were within normal limits.  

Service personnel records include a Navy Occupation and 
Training History report, dated October 1950, which shows that 
the veteran's initial primary code was pipefitter, basic.  
Additional personnel records show that he completed plumbing 
courses and welding schools.  

A DD Form 214 shows that the veteran served on active duty in 
the U.S. Navy for a total of 27 years, 7 months, and 18 days, 
beginning in November 1946.  His decorations include the Navy 
Commendation Medal, the Good Conduct Medal, the National 
Defense Service Medal, and the World War II Victory Medal.  

The veteran and the appellant were married on October 23, 
1954, and they remained married until the veteran's death in 
1997.  

The appellant has indicated the existence of post-service 
medical records showing the veteran's treatment at Keesler 
Air Force Base.  Although the June 1998 Statement of the Case 
indicates that the available evidence included treatment 
records from Keesler Air Force Base Hospital from 1982 to 
1996, these records were not reviewed by the Board as they 
could not be located in the claims folder.  

A September 1997 tissue examination report shows a 
microscopic diagnosis of poorly differentiated non-small cell 
carcinoma on biopsy of the right lung.  With regard to 
history, it was noted that the veteran had a history of 
asbestos exposure with a chronic obstructive pulmonary 
disease (COPD) right upper lung mass with mediastinal and 
right hilar adenopathy.  

Private hospital records indicate that in October 1997, the 
veteran was diagnosed with non-small cell carcinoma with 
metastasis to the liver, bone, and brain.  An October 1997 
discharge summary notes that the veteran was a cigarette 
smoker who began feeling bad 3 to 4 weeks prior to admission, 
at which time CT scans of the brain and liver showed multiple 
intracranial metastasis and multiple liver metastasis.  In 
addition, the CT scan revealed a plaque like lesion in the 
lung.  It was noted that a lung biopsy report had shown non-
small cell carcinoma, probably squamous cell type.  

During the hospital course, the veteran underwent radiation 
therapy to the brain with whole brain radiation and radiation 
therapy to the back area because of severe back pain.  A bone 
scan showed diffuse skeletal metastasis.  Gradually, the 
veteran began to improve after radiation and chemotherapy.  
The hospital records also indicate that the veteran had been 
a woodworker for the last 10 yeas, and he had smoked 
cigarettes, two packs a day, for 40 years.  

The death summary report shows that the veteran was re-
hospitalized in November 1997 because a upon returning home, 
he had rapidly become very weak with chills, fever, diarrhea 
and abdominal pain.  On admission, he was morbine and 
appeared to be near death.  A chest x-ray revealed no 
effusions, but he had bilateral pleural effusions with 
chronic pleural densities as well as parenchymal 
abnormalities in the right lung field.  

During the hospitalization, the veteran never did arouse to a 
full conscious state and his family requested that he be kept 
comfortable with no heroic measures whatsoever.  On the 
morning of death, his physician discussed with the family 
that he would be terminal very soon, and he expired 
approximately five hours later.  The terminal death summary 
shows a diagnosis of non-small cell carcinoma of the lung 
with diffuse metastases including liver, brain, and bone as 
well as lung.  

The death certificate shows that the veteran died in a 
private hospital on November [redacted], 1997.  The immediate 
cause of death is listed as non-small cell lung cancer with 
liver, brain, and bone metastases, and it was noted that the 
interval between onset and death was 7 weeks.  

During his lifetime, the veteran did not file a claim for VA 
compensation or benefits, and service connection had not been 
established for any disabilities at the time of his death.  

In November 1998, the appellant was afforded a hearing before 
a hearing officer at the Jackson RO.  She testified that 
during his service, the veteran was a ship fitter/pipe 
fitter.  Another witness, [redacted], indicated that he and the 
veteran served on the same ship together (the U.S.S. 
Salvager), a ship where the veteran served for six years and 
he served for three years.  Mr. [redacted] indicated that he 
veteran worked for him as a "First Class En Chief," and 
that as a pipe fitter/ship fitter he repaired pipes aboard 
ship, to include insulating them with asbestos.  According to 
Mr. [redacted], he and the veteran often came in contact with 
asbestos by making it for insulating pipes, and they mixed 
the asbestos by hand, put it on the pipes, and then put a 
covering over the asbestos.  Mr. [redacted] stated that while 
doing this, they breathed quite a bit of asbestos.  

The appellant described various medical problems which the 
veteran had experienced throughout the years, to include 
hiatal hernia, diarrhea, problems with weight loss, and two 
transient ischemic attacks.  She indicated that in August 
1997, they saw a "Dr. Morse" who did an x-ray on the 
veteran's chest and indicated that there was a spot from 
asbestos.  Thereafter, the veteran underwent the CT scans and 
biopsies which eventually revealed the presence of cancer.  
The appellant further testified that after retiring from the 
Navy, the veteran attended school and he then worked for 
Unidyne in a paperwork position where he was not working with 
asbestos or insulation.  She also testified that the veteran 
would say that he had asbestos on his lungs, and when she 
asked him about it, he would say that all ships had asbestos 
on them.  

In conjunction with the appellant's claim, the RO requested 
review of the claims folder by a VA pulmonary specialist, in 
order to obtain an opinion as to whether the veteran's lung 
cancer was as likely as not related to asbestos exposure in 
service, or if the veteran had asbestosis at the time of 
death which contributed materially or substantially to his 
death. 

In this opinion, dated January 1999, a VA physician indicated 
that the veteran was a heavy smoker who was on active duty 
for 28 years on board ship as a pipefitter.  It was noted 
that he had died of small cell-carcinoma of the lung with 
metastases to the liver, bone, and brain, and that the 
question at hand was whether his service caused him extensive 
exposure to asbestos which subsequently led to his lung 
cancer and death.  

The physician indicated that at the time of the veteran's 
evaluation in October 1997, prior to the terminal event, he 
had a chest x-ray showing bilateral pleural effusions with 
chronic pleural densities and non-specific parenchymal 
abnormalities in the right lung field.  These right lung 
field parenchymal abnormalities were not specifically 
discussed (in the x-ray report) and the physician stated that 
"the explanation seems vague."  She also noted that the 
record reflected that the veteran had been a heavy smoker for 
many years.  

It was the physician's opinion that the described chest x-ray 
changes could certainly be consistent with a history of 
exposure to asbestos, and as well, she noted that it is 
certainly known that a history of heavy smoking and asbestos 
are multiplicative as a predilection for lung cancer.  She 
also stated that "it is certainly possible that asbestos 
exposure in the service contributed to the patient's 
diagnosis of lung cancer.  I cannot say from the records 
available whether or not the patient did indeed have 
asbestosis at his death.  This does not appear to be the 
case."

In conclusion, the physician indicated that the veteran's 
chest x-ray description was not inconsistent with a history 
of asbestos exposure, and this finding and his history of 
heavy smoking certainly make it possible that these two 
factors were multiplicative as a possible cause of his lung 
cancer.  It was not her opinion that the veteran had 
asbestosis at his death. 


Service Connection for Cause of Death

Dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service- 
connected disability. 38 U.S.C.A. § 1310 (West 1991); see 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service was either the 
principal or a contributory cause of death. 38 C.F.R. § 3.312 
(1998).  

A service-connected disability will be considered as the 
principal cause of death when such disability, "singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death." It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  38 C.F.R. § 3.312(c)(1). 

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (1998).  

The appellant contends that the lung cancer which caused the 
veteran's death was related to his in-service exposure to 
asbestos.  The record includes service personnel records 
which show that during the early years of his military 
service, the veteran's primary military occupation was as a 
pipefitter in the U.S. Navy, and his training included 
courses in plumbing.  In addition, a fellow servicemember has 
testified that he worked with the veteran for a period of 
three years aboard the U.S.S. Salvager, where they breathed 
asbestos "quite often" while insulating and repairing 
pipes.  As such, the appropriate issue for consideration is 
whether the lung cancer which caused the veteran's death was 
related to his documented in-service exposure to asbestos.  

Having carefully reviewed the record, the Board has concluded 
that the veteran's death from lung cancer (as well as the 
pulmonary findings shown at the time of his death) cannot be 
disassociated from his period of active service between 1946 
and 1974, to especially include known asbestos exposure and 
abnormal pulmonary findings during that time.  Specifically, 
a February 1968 chest x-ray revealed findings of "changes in 
the lingular of the left upper lobe," and the examiner 
concluded that these changes appeared to represent "fibrotic 
disease."  An August 1969 x-ray revealed findings of 
"fibrotic streaking" as well as a 1 cm density/lesion in 
the left lung which was again seen on x-rays taken in 1971.  
Thus, the service medical records indicate that a fibrotic 
disease process and fibrotic changes were present and noted 
during the veteran's active service, and these findings and 
changes have not been attributed to an organic disease 
process or cause.  

In addition, the VA physician-reviewer has indicated that x-
ray changes in the lungs, shown at the time of death, could 
certainly be consistent with a history of exposure to 
asbestos, and that it was "certainly possible" that 
asbestos exposure in service contributed to the veteran's 
diagnosis with lung cancer, as it is known that a history of 
heavy smoking and asbestos are multiplicative as a 
predilection for lung cancer.  In the Board's view, this 
opinion gives rise to reasonable doubt as to whether or not 
toxic exposure in service either caused or contributed to the 
veteran's death.  In light of the necessity of resolving 
reasonable doubt in the appellant's favor, and with 
recognition of the medical findings of fibrotic disease 
during the veteran's 28 year period of active service, the 
Board is of the opinion that in this specific instance, the 
"certain possibility" noted by the VA physician is 
sufficient to establish an association between the veteran's 
in-service asbestos exposure and his subsequent diagnosis 
with lung cancer.  

The Board is aware that it was the VA physician-reviewer's 
opinion that the veteran did not have asbestosis at the time 
of his death.  However, the opinion report did not include a 
discussion of the service medical records and the findings of 
fibrotic pulmonary changes therein.  Although the Board 
cannot say with certainty that the VA physician was unable to 
review the service medical records before rendering an 
opinion, it is curious that these service medical findings 
were not noted or discussed in her report.  In addition, the 
reviewer did not mention the "plaque-like lesion" which was 
shown in the veteran's lungs by CT scan in the month or so 
just prior to his death.  

In any case, a favorable outcome with regard to the instant 
claim does not require a finding that the veteran had 
asbestosis at the time of his death.  Rather, the evidence 
must demonstrate that the cause of death (lung cancer) can be 
linked to the veteran's period of active service.  For the 
reasons stated above, the Board is unwilling to conclude that 
the lung cancer which caused the veteran's death may be 
clearly and unequivocally disassociated from his documented 
in-service asbestos exposure.  

Therefore, Board finds that the preponderance of the evidence 
must be weighed in favor of a grant of service connection for 
the cause of the veteran's death.  In doing so, the Board has 
utilized the provisions of 38 C.F.R. § 3.310 (1998) in order 
to resolve reasonable doubt in the appellant's favor.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is granted.  


Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, that the veteran died as a result of a service-
connected disability.  38 C.F.R. § 3.807(a) (1998). 

Having found that the veteran died a service-connected death, 
the Board finds that entitlement to dependents' educational 
assistance under 38 U.S.C. Chapter 35 is warranted, as 
provided by 38 C.F.R. § 3.807(a) (1998).  As the criteria for 
eligibility for dependents educational assistance under 38 
U.S.C. Chapter 35 have been met, the appellant's claim is 
granted.  


ORDER

Service connection is granted for the cause of the veteran's 
death.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35, is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

